             Case 1:20-cv-02122-ELH Document 12 Filed 12/07/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

ROBIN SUMMERS-GRACE,                              *

Plaintiff,                                        *

v.                                                *           Civil Action No. ELH-20-2122

UNITED STATES OF AMERICA,                         *

Defendant.                                        *

                                               ***
                                              ORDER

         The government has filed an opposition to Robin Summers-Grace’s Motion for the Return

of Property, indicating that the furniture, lamps, handbag, and wallet that she is seeking were not

subject to the forfeiture order entered in her federal criminal case, see United States v. Robin

Summers-Grace, et al., ELH-16-cr-00594, ECF 57, and never in its possession. ECF 8.

         I issued an Order on October 19, 2020, granting Summers-Grace twenty-eight days to reply

to the government’s opposition. ECF 10. On November 3, 2020, the Order was returned to the

Clerk of Court by the United States Postal Service, with the envelope stamped “Return to Sender”

and “Unable to Forward.” Id. It also had a handwritten notation that reads “Home.” Id.

         By Memorandum Opinion and Order of November 4, 2020, I granted Summer-Grace’s

Motion for Compassionate Release, pursuant to 18 U.S.C. § 3582(c)(1)(A). In particular, I reduced

her sentence to time served plus fourteen days, and ordered her release on supervision. Summers-

Grace, et al., ELH-16-cr-00594, ECF 132, ECF 133. Because Summers-Grace did not receive the

Order of October 19, 2020, I shall extend the time for her to file her Reply, should she choose to

do so.

         Accordingly, it is this 7th day of December, 2020, by the United States District Court for

the District of Maryland, hereby ORDERED that:
  Case 1:20-cv-02122-ELH Document 12 Filed 12/07/20 Page 2 of 2



1. The time in which Plaintiff may file a Reply to the government’s opposition to the

   Motion for Return of Property IS EXTENDED to December 28, 2020; and

2. The Clerk SHALL SEND a copy of this Order and ECF 10 to Plaintiff at 4321 Hamilton

   Avenue, Baltimore, Maryland 21206, and to Assistant United States Attorney Tamera

   Lynn Fine.


                                          /s/
                                   Ellen L. Hollander
                                   United States District Judge




                                      2
